      21-03009-hcm
El Paso County - County Doc#1-14
                        Court at LawFiled
                                    6            05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 112:50
                                                                                     Filed 4/8/2020 Pg PM
                                                                                                       1 of
                                                             2                             Norma Favela Barceleau
                                                                                                                           District Clerk
                                                                                                                        El Paso County
                                                     CAUSE NO. 2020dcv0914                                              2020DCV0914
                                                                                                                 IN THE COURT OF
       WESTAR INVESTORS GROUP, LLC ETA AL                         §
                                                                  3


                          Plaintiff,                              ^                                      EL PASO COUNTY, TEXAS
                                                                   §
       VS.                                                         5

        THE GATEWAY VENTURES. LLC ET AL                            §                                    COUNTY COURT AT LAW 5
                              Defendant.                           ®

                                                      affidavit OF SERVICE

        "The following came to hand on Mar 17,2020,5:00 pm,
                                     CITATION WITH ATTACHED PETITIONER'S ORIGINAL PETITION,
        a„dW3S«ecu..d«780NRe„.rD,,6,Paso,TX799UW,».,n«.COO.VcfE,Pa»«03:13PMo.Thu.Ap,022020,by
        delivering a true copy to the within named
                                       PDG PRESTIDGE INC BY DELIVERING TO MICHAEL DIXSON

         in person, having first endorsed the date of delivery on same.



         o^a JeCoroV/Smearr                               tur'tude. Ihave personal knowledge ofthe facts stated hereinand they
         are true and correct."




         and correct.


         Executed in El Paso County, State ofTX, onApril 08,2020.



                                                                          Carolina Hernandez
                                                                          Certification Number: PSC#4085
                                                                          Certification Expiration: 07/31/2020
21-03009-hcm Doc#1-14 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 11 Pg 2 of
                                        2
